Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Barry R. Knott, President and Chief Executive Officer of Lifeloc Technologies, Inc. (the “Company”), hereby certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: ● the Quarterly Report on Form10-Q of the Company for the nine months ended September 30, 2013 (the “Report”) fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and ● the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the period covered by the Report. Dated:November 12, 2013 /s/ Barry R. Knott Barry R. Knott President and Chief Executive Officer
